Name: Commission Regulation (EC) No 1072/1999 of 10 May 1999 amending Annexes I, II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  trade;  trade policy;  leather and textile industries;  international trade
 Date Published: nan

 Avis juridique important|31999R1072Commission Regulation (EC) No 1072/1999 of 10 May 1999 amending Annexes I, II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Official Journal L 134 , 28/05/1999 P. 0001 - 0068COMMISSION REGULATION (EC) No 1072/1999of 10 May 1999amending Annexes I, II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 2798/98(2), and in particular Article 2 of Annex VII thereto and Article 19 thereof,(1) Whereas modifications have been introduced in the Combined Nomenclature applicable from 1 January 1999;(2) Whereas the Council has decided by Decision 98/678/EC(3) to apply on a provisional basis the agreement between the European Community and the Lao People's Democratic Republic on trade in textile products;(3) Whereas the Council has adopted Regulation (EC) No 47/1999 of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan(4);(4) Whereas the Council has decided by Decision 1999/36/EC(5) to apply on a provisional basis the agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China on trade in textile products;(5) Whereas the Agreement on Trade in Textile Products (not covered by the MFA bilateral Agreement) with the People's Republic of China(6) was applied from 1 January 1995 for a period of two years and thereafter extended automatically for successive periods of one year and thus will be applicable in 1999;(6) Whereas, following a request from European industry, it is appropriate to establish quantitative limits for 1999 on re-importation into the Community of certain textile products (categories 159 and 161) originating in the People's Republic of China after outward processing operations in that country; whereas direct imports of textile products falling within categories 159 and 161 are subject to the quantitative limits laid down in Article 2 of Regulation (EEC) No 3030/93;(7) Whereas all the above elements make it necessary to amend the relevant portions of Annexes I, II, III, V, VII, VIII and IX to Regulation (EEC) No 3030/93 to take into account these modifications, which are applicable to the importation into the Community of certain textile products originating in certain third countries within the meaning of Article 19 of the abovementioned Regulation;(8) Whereas in order to ensure that the Community complies with its international obligations the measures provided for in this Regulation should apply with effect from 1 January 1999,(9) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3030/93 is amended as follows:1. Annex I is replaced by Annex I to this Regulation;2. Annex II is replaced by Annex II to this Regulation;3. In Annex III, Article 28 is replaced by the following text:"Article 281. The export licence refered to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such. They shall be made out in English, French or Spanish.2. If the documents referred to above are completed by hand, entries must be in ink and in block letters.3. The export licences or equivalent documents and certificates of origin shall measure 210 Ã  297 mm(7). The paper shall be white writing paper, sized, not containing mechanical pulp(8) and weighing not less than 25 g/m. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye(9).4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation.5. Each export licence or equivalent document and the certificate of origin shall bear a standardised serial number, whether or not printed, by which it can be identified(10).6. This number shall be composed of the following elements(11):- two letters identifying the exporting country as follows:- Argentina= AR- Armenia= AM- Azerbaijan= AZ- Bangladesh= BD- Belarus= BY- Brazil= BR- China= CN- Egypt= EG- Estonia= EE- Former Yugoslav Republic of Macedonia= 96- Georgia= GE- Hong Kong= HK- India= IN- Indonesia= ID- Kazakhstan= KZ- Kyrgyzstan= KG- Laos= LA- Latvia= LV- Lithuania= LT- Macao= MO- Malaysia= MY- Moldova= MD- Mongolia= MN- Pakistan= PK- Peru= PE- Philippines= PH- Russia= RU- Singapore= SG- South Korea= KR- Sri Lanka= LK- Taiwan= TW- Tajikistan= TJ- Thailand= TH- Turkmenistan= TM- Ukraine= UA- United Arab Emirates= AE- Uruguay= UY- Uzbekistan= UZ- Vietnam= VN- two letters identifying the intended Member State of destination as follows:- AT= Austria- BL= Benelux- DE= Federal Republic of Germany- DK= Denmark- EL= Greece- ES= Spain- FI= Finland- FR= France- GB= United Kingdom- IE= Ireland- IT= Italy- PT= Portugal- SE= Sweden- a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. '9' for 1999. In the case of products originating in the People's Republic of China listed in Appendix C to Annex V this number should be '5' for the year 1999,- a two-digit number identifying the issuing office in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.";4. Table A to Annex III is replaced by Annex III to this Regulation;5. Addition of specimen of Hong Kong export licence (EDI) to Annex III, in Annex IV to this Regulation;6. Addition of Specimen of a Thai export licence to Annex III, in Annex V to this Regulation;7. Addition of specimen of a Thai certificate of origin to Annex III, in Annex VI to this Regulation;8. In Annex V, the tables and Appendices A, B and C in Annex VII to this Regulation are added;9. In Annex VII, the table for China is replaced by the table in Annex VIII to this Regulation;10. Annex VIII is replaced by Annex IX to this Regulation;11. Annex IX is replaced by Annex X to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 May 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 353, 29.12.1998, p. 1.(3) OJ L 321, 30.11.1998, p. 41.(4) OJ L 12, 16.1.1999, p. 1.(5) OJ L 12, 16.1.1999, p. 27.(6) OJ L 104, 6.5.1995, p. 1.(7) This is not obligatory for Thailand.(8) This is not obligatory for Hong Kong.(9) This is not obligatory for Hong Kong and Egypt.(10) In the case of Hong Kong, this is obligatory only for the export licence.(11) In the case of Peru and Egypt, this provision will enter into force at a later date.ANNEX I"ANNEX IPRODUCTS REFERRED TO IN ARTICLE 1(1)1. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres(2).2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter.3. Where the expression "babies' garments" is used, this is meant to cover garments up to and including commercial size 86.GROUP I A>TABLE>GROUP I B>TABLE>GROUP II A>TABLE>GROUP II B>TABLE>GROUP III A>TABLE>GROUP III B>TABLE>GROUP IV>TABLE>GROUP V>TABLE>(1) Covers only categories 1 to 114, with the exception of Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Laos, Latvia, Lithuania, Moldova, Mongolia, Tajikistan, Turkmenistan, Ukraine, United Arab Emirates, Uzbekistan and Vietnam for which categories 1 to 161 are covered and of Taiwan for which categories 1 to 123 are covered. In the case of Taiwan categories 115 to 123 are included in Group III B.(2) In the case of Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia, Tajikistan, Turkmenistan, Ukraine and Uzbekistan the products covered by each category are determined by the CN codes. Where there is an "ex" symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description.ANNEX I A>TABLE>ANNEX I B1. This Annex covers textile raw materials (categories 128 and 154), textile products other than those of wool and fine animal hair, cotton and man-made fibres, as well as man-made fibres and filaments and yarns of categories 124, 125 A, 125 B, 126, 127 A and 127 B.2. Without prejudice to the rules for the interpretation of the Combined Nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there ist an "ex" symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description.3. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter.4. Where the expression "babies' garments" is used, this is meant to cover garments up to and including commercial size 86.GROUP I>TABLE>GROUP II>TABLE>GROUP III A>TABLE>GROUP III B>TABLE>GROUP IV>TABLE>GROUP V>TABLE>"ANNEX II"ANNEX IIExporting countries referred to in Article 1ArgentinaArmeniaAzerbaijanBangladeshBelarusBrazilChinaEgyptEstoniaFormer Yugoslav Republic of MacedoniaGeorgiaHong KongIndiaIndonesiaKazakhstanKyrgyzstanLaosLatviaLithuaniaMacaoMalaysiaMoldovaMongoliaPakistanPeruPhilippinesRussian FederationSingaporeSouth KoreaSri LankaTaiwanTajikistanThailandTurkmenistanUkraineUnited Arab EmiratesUzbekistanVietnam"ANNEX III"TABLE ACountries and categories subject to the system of double-checking surveillance(The complete description of the categories is shown in Annex I)>TABLE>"ANNEX IVSpecimen of export licence referred to in Article 12 (2) of Annex III for Hong Kong>PIC FILE= "L_1999134EN.004302.EPS">ANNEX VSpecimen of export licence referred to in Article 28 of Annex III for Thailand>PIC FILE= "L_1999134EN.004502.EPS">ANNEX VISpecimen of certificate of origin referred to in Article 28 of Annex III for Thailand>PIC FILE= "L_1999134EN.004702.EPS">ANNEX VII"ANNEX V>TABLE>Appendix A to Annex V>TABLE>Appendix B to Annex V>TABLE>Appendix C to Annex VCommunity quantitative limits(The complete description of the goods is shown in Annex I B )>TABLE>"ANNEX VIII"ANNEX VIICommunity quantitative limits for goods re-imported under OPTapplicable for the year 1999(The complete description of the goods is shown in Annex I)>TABLE>"ANNEX IX"ANNEX VIIIreferred to in Article 7Flexibility provisionsThe attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions:- advance utilisation of the quantitative limit for the particular category established for the following quota year shall be authorised up to the percentage of the quantitative limit for the current year indicated in column 2; the amounts in question shall be deducted from the corresponding quantitative limits for the following year,- carry-over of amounts not utilised in a given year to the corresponding quantitative limit for the following year shall be authorised up to the percentage of the quantitative limit for the year of actual utilisation indicated in column 3,- transfers from category 1 to categories 2 and 3 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,- transfers between categories 2 and 3 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 5,- transfers between categories 4, 5, 6, 7 and 8 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 6,- transfers into any of the categories in Group II or III (and where applicable Group IV) from any of the categories in Group I, II or III shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 7.The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8.The table of equivalence applicable to the abovementioned transfers is given in Annex I.Additional conditions, possibilities for transfers and notes are given in column 9 of the table.>TABLE>Flexibility provisions for quantitative restrictions referred to in Appendix C to Annex V>TABLE>Appendix to Annex VIIIFlexibility provisions Hong Kong>TABLE>>TABLE>"ANNEX X"ANNEX IXreferred to in Article 10Safeguard clauses; basket exit thresholds>TABLE>>TABLE>>TABLE>"